Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 10/7/2020 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method and system of air gap using out of bans signaling.
Each independent claim identifies the uniquely distinct features, particularly:
wherein the air-gap device is a rack-mounted component that comprises: 
a first interface comprising a first eight-pin Ethernet port, the first interface connected to the communication circuit to the plurality of devices; 
a second interface comprising a second eight-pin Ethernet port, the second interface connected to the first network portion that is isolated from the Internet; 
a third interface comprising a third eight-pin Ethernet port, the third interface connected to the second network portion that is connected to the Internet; 
a fourth interface comprising a fourth eight-pin Ethernet port, the fourth interface completely physically isolated from the first, second and third interfaces such that the fourth interface cannot operably connect to any of the first, second or third interfaces; 
a physical relay array block having eight poles that respectively correspond to eight conductors, lines, and/or pins of the first, second and third interfaces, with the physical relay array block: 
configured for physical switching between a first and second configuration that generates the first and second switching via: 
connection of the first interface to the second interface or connection of the first interface to the third interface; and 
generating an air-gap between the first interface and the second interface or generating an air-gap between the first interface and the third interface; and 
making it physically impossible for the second and third interfaces to be operably connected and makes it physically impossible for the first interface to be connected to the second and third interfaces at the same time; 
a controller that is operably connected to the physical relay array block via a control data path and configured to control the physical switching between the first and second configuration that generates the first and second switching, where the control data path is completely physically separated from data paths generated by the first, second and third interfaces such that the data paths generated by the first, second and third interfaces are incapable of controlling the array block, wherein the controller is operably coupled to and configured to receive control instructions via the fourth interface; 
a rack-mountable housing having: 
a front face that includes an air-gap status indicator, an air-gap interface configured to trigger the physical switching of the relay array block between the first and second configurations; and 
a rear face that includes the first, second, third and fourth eight-pin Ethernet ports, and a power plug that provides a connection to a power source that powers the rack-mounted air-gap device.
The closest prior art:
Redlich (US 8468244 B2) discloses a method of digital information infrastructure for security designated dada.
Ozgit (US 20100318785 A1) discloses a virtual air gap system.
Binder (US 20130201316 A1) discloses a method for server-based control.
All the prior art discloses conventional method and system of air gap using out of bans signaling, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473